Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 11-13 and 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moll (US 4,601,710). Moll discloses an instrument capable of delivering a transfascial suture (structure of Moll includes a needle (84/82) which can be used for delivery of a suture by providing a path for suture to be advanced through to deeper tissue; see MPEP 2114) comprising a handle (72) configured to be grasped by a user, a needle (84/82) having a . 
Regarding claim 12, the shaft is biased toward the extend position via spring (88).
Regarding claim 13, the shaft lock is configured to lock the shaft in at least the extended position (see abstract).
Regarding claim 23, the shaft lock is biased in the locked position (via spring 156; see col. 5, ll. 19-35).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 11-16, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gobron et al. (US 6,162,209; “Gobron”) in view of Moll. Gobron discloses an instrument capable of delivering a transfascial suture (structure of Gobron includes a needle and a snare, both of which can be used for delivery of a suture by providing a path for suture, or grasping suture; see MPEP 2114) comprising a handle (110) configured to be grasped by a user, a needle (162) having a sharp end adapted to pierce a soft tissue repair prosthetic and abdominal wall tissue, the needle being non-movably fixed to the handle (at 132), and an elongated shaft (120, including button 170 rigidly attached thereto) extending from the handle, the shaft being movable relative to the handle from an extended position to at least one that covers the sharp end of the needle to at least one retracted position that exposes the sharp end of the needle (fig. 2, fig. 3; col. 5, ll. 45-63). Gobron discloses a shaft lock (e.g., locking slot; col. 7, ll. 16-30) located on the handle, the shaft lock configured to releasably engage and lock the shaft (i.e., via engaging the locking tab on actuator button 170 of shaft 120; see col. 6, line 64-col. 7, line 34) in at least one position relative to the sharp end of the needle, but fails to disclose that the shaft lock is movably supported on the handle and actuatable to move between a locked position and an unlocked position, the shaft lock configured to engage the shaft in the locked position and disengage the shaft in the unlocked position. 
Moll discloses another instrument comprising a shaft (86) that covers a puncturing instrument (84/82), the shaft biased in the extend position via a spring (88), but movable between the extended position and a fully retracted position (see solid and dotted line configuration in fig. 7). Moll further discloses that the shaft may be locked, via a shaft lock (118) in the extended position in order to shield the tip piercing tip from damage or contamination (abstract; col. 5, ll. 24-35). The shaft lock (118) is located on the handle, the shaft lock configured to releasably engage and lock the shaft in at least one position relative to the sharp end of the puncturing instrument, the shaft lock being movably supported on the handle (can be moved via depression of end 144 – see arrow showing direction of depression in fig. 7; col. 5, ll. 
Regarding claim 12, the shaft is biased toward the extend position (col. 6, ll. 64-col. 7, ll. 1 of Gobron; see also spring 88 of Moll).
Regarding claim 13, the shaft lock is configured to lock the shaft in at least the extended position as taught by Moll (abstract). 
Regarding claim 14, Gobron discloses that the shaft lock is configured to lock the shaft in the at least one retracted position (col. 7, line 1-6) and it would have been well within the purview of one of ordinary skill in the art to have modified the shaft lock taught by Moll to be able to lock the shaft in at least one retracted position by providing additional slot(s) on the shaft with which the tooth (136) of the shaft lock can engage when the shaft is in the at least one retracted position.
Regarding claim 16, the instrument of Gobron further comprises a suture catch (snare 150) movable to an extended position beyond the sharp end of the needle, the suture catch adapted to retain and release a suture segment (by expansion and collapse of the suture catch in the same manner as the instant invention).
Regarding claim 22, the instrument further comprises a catch drive (130) configured to extend and retract the suture catch (fig. 3, 4 of Gobron). 
Regarding claim 15, although Gobron in view of Moll fails to expressly disclose that the shaft lock is configured to lock the shaft in a plurality of retracted positions, such a modification would have been considered obvious in order to control the needle penetration depth by locking the shaft in a variety of partially retracted positions. As readily apparent to one of ordinary skill in the art, additional slots (similar to slot 138 taught by Moll) added to the shaft along its length (and corresponding to different retracted positions of the shaft) would allow the tooth of the shaft lock to engage and lock the shaft at a plurality of retracted positions. 
Regarding claim 23, the shaft lock is biased in the locked position as taught by Moll (via spring 156; see col. 5, ll. 19-35).
Claims 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobron in view of Moll as applied above, and further in view of Weitzner (US 2007/0060920). Gobron in view of Moll discloses the invention substantially as stated above including a hollow needle (needle is in fluid communication with port 132, and fluid can be delivered through needle) and a suture catch, but fails to disclose that the suture catch is movably supported within the needle. 
Weitzner discloses another instrument comprising a shaft (50) through which a hollow needle (62) and a suture catch (snare 76) extend (fig. 4). Additionally, Weitzner discloses another suture catch (snare 74) movably supported within the needle (figs. 2-5). According to Weitzner, the two catches can be used as first and second bipolar electrodes, the current flowing between the two catches (snares 74, 76) providing sufficient energy to assist in cutting through tissue while acting to coagulate or cauterize the underlying tissue site ([0034]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Gobron to include an additional suture catch (i.e., snare) movably supported within the needle as taught by Weitzner in order to provide a means of coagulating and cauterizing the underlying tissue site during a tissue removal procedure. 
Regarding claim 18, the suture catch is extendable and retractable into the needle as taught by Weitzner (see figs. 2-5).
Regarding claims 19 and 20, the suture catch is adapted to collapse when retracted into the needle and to expand when extended from the needle (figs. 2-5; [0031]). The suture catch is collapsible to retain the suture segment and expandable to release the suture segment in the same manner as the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,133,255 to Ravikumar discloses a lock (61; see fig. 3b) that is able to engage an inner member at any one of various grooves (60) in order to lock an inner member (15) relative to an outer member (15) at various axial positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




KSH 3/5/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771